Citation Nr: 1000999	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-34 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDING OF FACT

The Veteran does not have a current psychiatric disability, 
to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability, to specifically include PTSD, are not 
met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in November 2005 and May 2006 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim, and of his and VA's respective duties for 
obtaining evidence.  

Moreover, in May 2006, the RO also provided the Veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.   
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to VA's duty to assist, after a careful review of the 
file, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, and the Veteran submitted private medical 
evidence and statements on his behalf.  Moreover, a specific 
VA medical examination and opinion pertinent to the issue on 
appeal was obtained in October 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  Additionally, a diagnosis of PTSD must 
meet all diagnostic criteria as stated in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) published by 
the American Psychiatric Association.

The law provides that "[i]f the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) 
(2009).  

	However, service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for PTSD.  As an initial matter, his Form 
DD-214 revealed that he received a Combat Infantry Badge as a 
result of his Vietnam War era service.  As the Combat 
Infantryman Badge is considered to be sufficient evidence by 
itself that the Veteran "engaged in combat with the enemy," 
his testimony alone may establish the occurrence of the 
claimed in-service stressor.

Notwithstanding the presumption of the occurrence of the 
Veteran's combat-related stressors, however, the Board finds 
that his claim must fail because the evidence does not 
establish a current disability of PTSD or other psychological 
disorder relating to service.  

	In the Veteran's July 1968 Report of Medical History, the 
Veteran reported a history of frequent or terrifying 
nightmares.  However, contemporaneous examination upon 
separation from service revealed "normal" psychiatric 
findings.  Significantly, service treatment records are 
otherwise silent to any other complaints of, treatment for, 
or a diagnosis related to a psychological disorder.  

In response to the Veteran's current claims of nightmares and 
PTSD-related symptoms, a VA examination was conducted in 
October 2006 to evaluate the nature and etiology of his 
complaints.  After reviewing the claims file and interviewing 
the Veteran, the VA examiner determined that, although he 
demonstrated some symptoms of PTSD, the Veteran did "not 
appear to meet all other criterion for PTSD."  
Significantly, for Axes I and II, the VA examiner simply 
noted that there was "no diagnosis."  
	
The Board acknowledges the December 2009 statement of the 
Veteran's representative, asserting that the October 2006 VA 
examination lacked an adequate rationale discussing whether 
the Veteran had a current diagnosis of PTSD.  However, the 
Board finds that the examination was adequate for evaluation 
purposes.  In this regard, there is no indication that the VA 
examiner was not fully aware of his past medical history or 
that he misstated any relevant fact.  Moreover, the opinion 
was accompanied by a meaningful discussion of why the DSM-IV 
criteria had not been met, namely that "[a]lthough [the 
Veteran] does appear to be bothered by his memories of 
Vietnam[,] he seems to be coping adequately and neither his 
vocational, nor his social relationships appear to be 
strongly impacted by his experiences in Vietnam."  For these 
reasons, the Board finds that the VA examiner's findings to 
be of great probative value.

	The Board has also considered the Veteran's statements 
asserting that he has a current disability of PTSD as a 
result of his war-related experiences.  While he is competent 
to report symptoms, such as nightmares, as they come to him 
through his senses, a psychological disability, such is PTSD, 
is not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal.  Here, the Board attaches greater probative weight to 
the clinical findings, which indicated no present disability 
of PTSD, than to his statements.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Without a current diagnosis of PTSD or other psychological 
disorder, service-connection cannot be granted.  As such, the 
appeal is denied.

In reaching this conclusion, the Board does not wish in any 
way to diminish the Veteran's heroic and well-decorated 
Vietnam combat service, for which he was awarded the Combat 
Infantryman Badge.  Although the Board is sympathetic to his 
claim, in light of the VA examination showing no current 
psychiatric disability and given that the Veteran receives no 
VA or private care for his psychiatric disability, the Board 
it is without authority to grant his claim on an equitable 
basis, and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Service connection for PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


